Citation Nr: 1121059	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 30, 1999 for a 70 percent disability rating for major depressive disorder.  

2.  Entitlement to an effective date earlier than December 30, 1999, for a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted a 70 percent disability rating for major depressive disorder and granted TDIU, assigning an effective date of February 2, 2005 for both awards.  During the course of the appeal, the RO granted an effective date of December 30, 1999 for both awards.  

In February 2009, the Board issued a decision denying the Veteran's claims of entitlement to an earlier effective date for the assigned 70 percent disability rating for major depressive disorder and entitlement to an earlier effective date for the grant of TDIU.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2010 order, the Court vacated the February 2009 decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board remanded the Veteran's claim in June 2010 in accordance with the Joint Motion.  The case is now before the Board for further review.  

A hearing was held in September 2007, in Portland, Oregon, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain the Veteran's vocational rehabilitation folder and request records from the Portland Veteran Center.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claims.

In December 2010, the Veteran submitted a personal statement directly to the Board in connection with the claims on appeal.  In the statement, the Veteran requested that his vocational rehabilitation folder be associated with the claims file because he received counseling through vocational rehabilitation for his psychiatric problems to remain in the program.  These records are not associated with the claims file and there is no indication that the RO/AMC attempted to request these records.  Therefore, the RO/AMC should make efforts to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).

In addition, the Board's June 2010 remand instructed the RO/AMC to obtain records from the Portland Veteran Center (Vet Center) from 1994 and to obtain VA treatment records from the Portland VA Medical Center (VAMC) from 1994 through 1999.  The record shows that the AMC requested treatment records from the Portland VAMC from 1994 through 1999, thereby complying with the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, there is no indication that the AMC requested records from the Portland Vet Center.  In noting this, the Board acknowledges that the Veteran was sent a letter in July 2010 requesting that he submit a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each health care provider, and mentioned the Veteran's treatment at the Portland Vet Center.  The Veteran submitted release forms with respect to his treatment at the Portland VAMC and the Cincinnati VAMC, but he did not submit a release form with respect to his treatment at the Portland Vet Center.  It is unclear whether records from the Vet Center may be requested directly or whether a release form is necessary.  Thus, on remand, the RO/AMC should request all records from 1994 through 1999 from the Portland Vet Center.  If a release form is necessary to obtain such records, the Veteran should be requested to complete a VA Form 21-4142 with respect to his treatment at the Portland Vet Center to include the name and address of the Vet Center.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational rehabilitation folder (or legible copies thereof) and associate it with his claims file.  If the records are not available, a negative response should be documented in the claims file and notify the Veteran accordingly.  

2.  Obtain copies of the Portland Vet Center treatment records from 1994 through 1999.  If the records cannot be obtained without a release form, the Veteran should be advised to fully complete the VA Form 21-4142 with the name and address.  If the Veteran does not provide a completed form and the records cannot be obtained, the RO/AMC should note such in the claims file and notify the Veteran accordingly.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


